                 Case 2:20-cr-00151-RAJ Document 18 Filed 09/21/20 Page 1 of 1


Andy Quach

From:                         Raven Bryant
Sent:                         Monday, September 21, 2020 9:13 AM
To:                           WAWDdb_Criminal Transfers
Subject:                      Rule 5 Proceedings for Defendant Hadis Nuhanovic
Attachments:                  20mj775 Rule 5 Transfer Docs.pdf


Hello,

Rule 5 Proceedings were held in our court on 9/18/20 as to the above named defendant. Attached are the
documents from said proceedings, along with a copy of our docket sheet.

Your Case No. CR20-151 RAJ
Our Case No. 1:20-MJ-775-JKL

Please acknowledge receipt of these documents. If you have any questions or concerns, please contact me.


Raven Bryant Deputy Clerk
United States District Court | Northern District of Georgia
2211 U.S. Courthouse | 75 Ted Turner Drive S.W. | Atlanta, GA 30303




                                                      1
